Citation Nr: 0818910	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-18 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for post operative 
residuals of cervical spine stenosis with degenerative disc 
disease and arthritis, evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In February 2008, the veteran presented 
testimony at a Travel Board hearing conducted by the 
undersigned.  

The Board notes that the veteran is rated as 100 percent 
disabled for his service connected disorders.   

By rating action in November 2001 service connection was 
granted for post operative residuals of a cervical injury, 
and a 60 percent disability rating was assigned.  He was 
previously rated as 100 percent disabled as a result of a 
lumbar disorder with several secondary disabilities.  These 
were recharacterized as post operative residuals, lumbar disc 
disease with bilateral lower extremity weakness and rated as 
100 percent disabling.  In March 2003, the veteran notified 
VA that he was dropping his appeal on all issues.

The RO in June 2005 issued a determination denying an 
increased rating for the cervical disorder in a supplemental 
statement of the case.  

The record raises the issues of entitlement to separate 
evaluations for lower extremity radiculopathy secondary to a 
low back disorder; entitlement to service connection for a 
sleep disorder, due to pain associated with multiple service 
connected disorders; and entitlement to service connection 
for a psychiatric disorder, secondary to multiple service 
connected disorders.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.  
 

FINDING OF FACT

The veteran's post operative residuals of cervical spine 
stenosis with degenerative disc disease and arthritis are not 
manifested by unfavorable ankylosis of the entire spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for post 
operative residuals of cervical spine stenosis with 
degenerative disc disease and arthritis have not been met. 38 
U.S.C.A. §§ 38 U.S.C.A. 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA failed to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the June 2005 decision in 
question. The record, however, shows that any prejudice that 
failure caused was cured by the fact that VA notified the 
veteran in March 2006 and April 2007 correspondence of the 
information and evidence needed to substantiate and complete 
this claim, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain. The June 2005 supplemental statement 
of the case specifically informed the veteran of the rating 
criteria which would provide a basis for an increased 
rating.  VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The correspondence and the supplemental 
statement of the case informed the claimant of the need to 
submit all pertinent evidence in his possession.  The claim 
was readjudicated in a November 2007 supplemental statement 
of the case.  Correspondence of record provided adequate 
notice of how effective dates are assigned.  The claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and provided an opportunity to 
present pertinent evidence and testimony in light of the 
notice provided.  Because the veteran has actual notice of 
the rating criteria, and because the claim has been 
readjudicated no prejudice exists.  There is not a scintilla 
of evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative has suggested that such an error, prejudicial 
or otherwise, exists. Hence, the case is ready for 
adjudication.

Background

By rating action in November 2001, service connection was 
granted for residuals of an injury, cervical spine with 
cervical disc disease. A 60 percent disability rating was 
assigned from May 27, 1997.  

The veteran filed a claim for an increased rating for his 
cervical disorder in October 2004.

In a May 2007 VA fee based examination report it was noted 
that the veteran suffered from spinal stenosis with 
degenerative disc disease and degenerative arthritis of the 
cervical spine for about 26 years. His symptoms included 
stiffness when sitting, lying down, and standing; weakness in 
the lower back; and numbness when sleeping.  He reported pain 
at 10 on a scale of 1-10. It was elicited with activity and 
was relieved by itself.  He could function without medication 
and his cervical disorder does not cause incapacitation.  
Physical examination revealed a normal posture.  His gait was 
abnormal as he used crutches.  Cervical examination revealed 
no evidence of radiating pain with motion and no muscle 
spasms.  Ankylosis was not shown.  Cervical motion was shown 
in each plane of cervical movement.  Joint function was 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance.  Pain was the major functional impairment.  The 
spine revealed a normal head position with symmetry in 
appearance.

The file contains numerous treatment records for various 
disabilities including treatment for cervical and low back 
complaints, as well as lower and upper extremity 
radiculopathy.  None of these records revealed any evidence 
of unfavorable ankylosis of the entire spine.

Criteria 

As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The veteran's service-connected cervical disorder is rated, 
in part, based on limitation of motion. In such cases, the 
Board must consider, in conjunction with the otherwise 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). Such factors include more or less 
movement than normal, weakened movement, excess fatigability, 
swelling, incoordination, pain on movement, and deformity or 
atrophy of disuse. A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997). 

With any form of arthritis, painful motion is an important 
factor of disability. Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint. Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation, and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint. 38 C.F.R. 
§ 4.59. 

The Board has reviewed all of the evidence in the claims 
file, with emphasis on the medical evidence with respect to 
the criteria for rating the veteran's service-connected 
cervical spine disorder.  The evidence includes, but is not 
limited to: service medical records; hearing testimony and 
contentions; private medical treatment records; VA medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claim for an 
increased disability rating. 

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993). When a question arises as to which of two 
ratings under a particular Code applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned. 38 C.F.R. § 4.7. It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102. 

Analysis 

The veteran's cervical spine disability is rated under 38 
C.F.R. § 4.71a, Code 5243, which provides that intervertebral 
disc syndrome is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes,  whichever method results in the 
higher rating when all disabilities are combined under 38 
C.F.R. § 4.25. 38 C.F.R. § 4.71a. Under the General Rating 
Formula for Diseases and Injuries of the Spine the disability 
is evaluated with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. 

As the veteran's cervical disorder is evaluated as 60 percent 
disabling, the only higher evaluation possible under 
38 C.F.R. § 4.71a, would be a 100 percent rating if he showed 
evidence of unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a.  In this case, however, the evidence shows 
that the appellant retains some cervical motion in each plane 
of movement.  Hence, as ankylosis is the immobility and 
consolidation of a joint, Lewis v. Derwinski, 3 Vet. App. 259 
(1992), it follows that the appellant does not have 
unfavorable ankylosis of the entire cervical spine. 

After considering all of the evidence of record, including 
particularly the above referenced May 2007 VA examination 
report, the Board finds that the veteran's cervical spine 
disorder does not warrant a rating in excess of the current 
60 percent rating.  At no time has unfavorable ankylosis of 
the entire spine been shown.  Indeed, the May 2007 
examination raises questions about the validity of the 
currently assigned rating itself.  There was no evidence of 
cervical radiculopathy.  Hence, the Board finds no basis for 
a rating in excess of the current 60 percent rating for the 
cervical spine disorder.

The Board has considered an extraschedular rating.  However 
as noted in the introduction, the veteran is rated as 100 
percent disabled for his service connected disabilities.  
Moreover, the evidence fails to shows an exceptional or 
unusual disability picture due to his cervical disorder, with 
such related factors as either a marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Hence, the Board will not refer this case to the 
Director of the Compensation and Pension Service.

In reaching this decision the Board acknowledges the impact 
this disorder has on the veteran's life.  The law as 
currently written does not, however, allow VA to consider how 
a service connected disorder impairs the quality of a 
veteran's life.  That is, there is no basis in the law which 
allows VA to provide service connected compensation in 
comparison to the earnings of non disabled veterans in order 
to make a service connected veteran whole relative to a 
nonservice connected veteran or civilian. This may be unfair, 
yet, the Board does not have the authority to grant equitable 
relief.  Darrow v. Derwinski, 2 Vet. App. 303 (1992).  
Perhaps the law should be changed to recognize the impact 
that a service connected disorder has on a veteran's quality 
of life beyond "average earning capacity."  Yet, the "fact 
that Congress might have acted with greater clarity or 
foresight does not give (the Board) a carte blanche to 
redraft statutes in an effort to achieve that which Congress 
is perceived to have failed to do."  United States v. Locke, 
471 U.S. 84, 95 (1985).


ORDER

Entitlement to a rating in excess of 60 percent for post 
operative residuals of cervical stenosis with degenerative 
disc disease, and arthritis, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


